DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 09/07/2021.

Status of Claims


Claim 7 has been cancelled. 
Claims 1, 6, 8, 12, and 18 have been amended. 
Claims 1-6, 8-18, and 21-22 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 09/07/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the amended claims 1, 6, and 18 include additional elements that integrate the abstract idea into a practical application such as (a) preferences in vehicle mode, vehicle type, vehicle maker are determined in real time by user clicks on a website, (b) that user webpage interaction translates, in real time, to a return on investment, and (c) user action on a user device results in a bid change and a budget change for a resource campaign. The Applicant also argues that the pending claims are analogous to claim 3 in Example 46 in that the information obtained is used to take corrective action in confirming user visits and/or interaction on webpages, changes are made to the resource campaign by revising the bids and budgets.
The Examiner respectfully disagrees. The additional elements recited in the amended claims do not integrate the abstract idea into a practical application because the additional elements do not improve the functioning of the computer/device itself or improve another technology. The practical applications mentioned above results in financial/business improvements via changes to the abstract idea of bid and budget changes. Collecting data, analyzing data, and changing bid and budget changes do not improve the functioning of a computer or another technology. Therefore, the additional elements are viewed as computing tools that are used to automate the collection of data, the analysis of data, and the implementation of a budget or bid change (i.e. judicial exception). As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial 
  	As per the 103 rejection, the Applicant argues that Strauss and Collins, alone or in combination, have no teaching or suggestion of amended claims 1, 6, and 18 limitations of “dividing an audience segment into subgroups based on user interaction indicating vehicle preference” and “sales goals data is determined by comparing the sales goals data for the vehicle model and the vehicle sales data for the vehicle model”.
The Examiner respectfully disagrees. Strauss teaches “dividing an audience segment into subgroups based on user interaction indicating vehicle preference”. Fig. 3 shows user segments A-F associated with various vehicle categories 304 and incentive levels. Each vehicle category 304 may be associated with a particular make, type, model, and/or trim level [0080]. More detail is provided in the claim rejection section. The Examiner also submits that Strauss’s PED demand model teaches sales goals achievability data determined by comparing the sales goals data for the vehicle model and the vehicle sales data for the vehicle model. The demand value output from the PED model can be considered as the The Examiner notes that the Applicant’s claim nor specification explicitly defines a specific formula for sales goals achievability data or explicitly state how the sales goals data and vehicle sales data are compared that would exclude Strauss’s PED model. Therefore, the 35 U.S.C. 103 rejection is maintained. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1 are objected to because of the following informalities:
Claim 1 line 5 limitation “a network interface to receive in real time from the server…” should read limitation “a network interface to receive in real time from a server…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-18, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations of “A system…comprising a website computer to host a website and a webpage”. Claims 6 and 18 recite “…wherein real time consumer data is received from a website computer hosting the webpage and the website”. Support for these limitations was not found in the Applicant’s specification nor drawings. The specification and drawings reflect a device/computer with memory, processor, network interface, and I/O interface (Fig. 1A/1B and [0011]). Fig. 2 system for campaign 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention, “Resource Optimization Using Audience Segmentation Data”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. commercial interaction) & Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-6, 8-18, and 21-22 are directed to a statutory category, namely a system (claims 1-5), a manufacture (claims 6 and 8-17), and a process (claims 18 and 21-22).
Step 2A (1): Independent claims 1, 6, and 18 recites limitations of “determine utilized resources and apply budget changes and bid changes to a resource campaign; receive consumer data related to resource campaign and corresponding to a vehicle model…; implement a previous budget change and a previous bid change into the resource campaign; collect consumer data related to the resource campaign; create the audience segment from the consumer data related to the resource campaign; divide the audience segment and create a first user subgroup and a second user subgroup based on interaction; generate an audience size forecast comprising a desired quantity of customers to target to achieve a sales forecast associated with sales forecasts data for the vehicle model based on sales goals achievability data for the vehicle model that is determined by comparing the sales goal data for the vehicle model and the vehicle sales data for the vehicle mode; generate a needs forecast comprising a needed budget based on the cost to generate the vehicle model visit, the sales goals data, the vehicles sales data, the audience segment, and the audience size forecast; generate a relative value forecast comprising a relative value per dollar for each incremental vehicle model visit based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; generate a budget and bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the needs forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; and implement the budget change and the bid change into the resource campaign. These claim limitations describe a process of planning (e.g. budgets, bids, goals, forecasts) and implementing a resource campaign (i.e. marketing), which includes gathering and 
Step 2A (2):  The judicial exception is not integrated into a practical application. In particular, claims 1, 6, and 18 recite additional elements of a system comprising a website computer to host a website and a webpage, a plurality of user computer to render a webpage, a network interface to receive in real time from the server, over a network, real time consumer data, a feedback engine, one or more processing units, collect real time consumer data, a non-transitory computer-readable storage medium, and a computing device. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 6 and 18 recite additional elements of system comprising a website computer to host a website and a webpage, a plurality of user computer to render a webpage, a network interface to receive in real time from the server, over a network, real time consumer data, a feedback engine (i.e. program engine), one or more processing units, collect real time consumer data, a non-transitory computer-readable storage medium, and a computing device. As per the Applicant’s specification the computing system may be processors 122-1 and/or the device 100-1, include hardware and software, and comprise memory and one or more processing devices ([0014] and [0038]); the network interface may facilitate 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 2017/0316459 A1) in view of Collins et al. (US 2007/0027754 A1).
As per claim 1 (Currently Amended), Strauss in view of Collins teach a system to determine utilized resources and apply budget changes and bid changes to a resource campaign, comprising: 
Strauss teaches a system to determine utilized resources (Strauss teaches an online vehicle data system that provides targeted incentives, via a web interface (Figs. 1, 12A & 12B) to users and facilitates vehicle purchasing ([0004] and [0008]). Marketing budgets and analysis of units sold are used by OEMs to determine incentives [0006]. To track or otherwise manage sales, finance, parts, service, inventory and back office administration needs, dealers 130a…130n may employ a dealer management system (DMS) 132a…132n (Fig. 1, [0052] and [0163]).)

However, Collins teaches a system for applying budget changes and bid changes to a resource campaign (Collins e.g. Fig. 1 Systems, methods, and apparatuses for advertising campaign management and optimization [0002]. The ad campaign management system may comprise a plurality of pods [0033], in which the components of the pod may be implemented on a single or distributed computer systems (i.e. device) [0123]. Bid changes are updated through campaign management system 105 (Fig. 1 and [0036]) and budget changes are conducted through the financial component 765 (Fig. 7 and [0087]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include an advertising campaign management system with capabilities of applying changes to budgets and bids as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss teaches a website computer to host a website and a webpage including vehicle model data
Strauss teaches a plurality of user computers to render a webpage displaying the vehicle model data; (Strauss e.g. Fig. 1 Vehicle data system 120 is coupled through network 170 to computing devices 110 [0045]. Users at computer devices 110 may access vehicle data system 120 using one or more web pages of a website that provides a vehicle search service, such as the vehicle search web page illustrated in Fig. 12 [0050].) 
Strauss in view of Collins teach a network interface to receive in real time from the server, over a network, real time consumer data related to the resource campaign and corresponding to a vehicle model, the real time consumer data including cost per vehicle model visit, sales goals data for the vehicle model, vehicle sales data for the vehicle model, user interaction on the website and webpage, and an audience segment; 
Strauss teaches a network interface to receive real time from the server, over a network, real time consumer data corresponding to a vehicle model, the real time consumer data including sales goals data for the vehicle model, vehicle sales data for the vehicle model, user interaction on the website and webpage, and an audience segment (Strauss e.g. Figs. 1 & 5, Vehicle data system 120 is coupled through network 170 to computing devices 110 and one or more computing devices at inventory companies 140 OEM 150, sales data companies 160, etc. [0045]. Vehicle data system 120 utilizes one or more interfaces provided by interface module 192 to obtain data, or provide data obtained, or determined by vehicle data system 120. These interfaces may include web pages, web services, a data entry or databased application [0047]. Using these interfaces, vehicle data 
Strauss does not explicitly teach receive real time consumer data related to the resource campaign corresponding to a cost per model visit.
However, Collins teach receive consumer data corresponding to a cost per model visit. (Collins e.g. Fig. 7, The pod 700 may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer behavior information, number of raw impressions, click cost (i.e. cost per model visit), search-term related data, etc. [0084]. A pod may comprise a data store (i.e. memory) for maintaining a user account data as well as a plurality of tools for 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include a cost per model visit metric as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system (Collins e.g. [0003] & [0006]).
Strauss does not explicitly teach, however, Collins teaches a feedback engine; and (Collins e.g. Fig. 7, The pod 700 (i.e. feedback engine) facilitates the planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns, as well as for storing and managing user accounts [0075].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include a feedback engine to manage user accounts as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system (Collins e.g. [0003] & [0006]).
Strauss teaches one or more processing units configured to
Strauss does not explicitly teach, however, Collins teaches implement, using the feedback engine, a previous budget change and a previous bid change into the resource campaign; (Collins e.g. Figs. 1 and 7, The pod 700 (i.e. feedback engine) comprises a plurality of software components and data stores for facilitating the planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns, as well as for storing and managing user accounts [0075]. The system may allow advertisers to make changes to the account, such as change listings or bidding strategies [0036], change budgets allocated between different ad campaigns [0087], create new ads and ad campaigns, etc. [0138].)
Strauss in view of Collins teach collect the real time consumer data related to the resource campaign;
 Strauss teaches collecting real time consumer data related to an incentive (e.g. discount) (Strauss e.g. Figs. 1 & 5, A web based control can be provided to adjust an incremental discount percentage of vehicle x. The system 500, which may be a vehicle data system 120, 220, can determine the demand response in real-time and present the demand responses to the OEM data operator [0129]. The demand responses include user segment data (i.e. consumer data) [0038].)
Strauss does not explicitly, however, Collins teaches collecting consumer data related to the resource campaign (Collins e.g. Fig. 1 and 7, Ad campaign management system 105 may comprise a plurality of pods 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include an advertising campaign management system with capabilities of collecting consumer data related to advertising channels (i.e. resource campaigns) as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss in view of Collins teach create the audience segment, from the real time consumer data related to the resource campaign,
Strauss teaches create the audience segment, from the real time consumer data related to a vehicle search (Strauss e.g. The vehicle data system records user behavior with the online product search service in a usage log containing activities associated with the user. The set of observable features (e.g. sequence of search queries and items viewed) associated with the user are used to determine a segment [0009]. The system 500, which may be a vehicle data system 120, 220, can determine the demand response in real-time and present the demand responses to 
Strauss does not explicitly, however, Collins teaches collecting consumer data related to the resource campaign (Collins e.g. Fig. 1 and 7, Ad campaign management system 105 may comprise a plurality of pods 110 [0033]. The pod 700 (i.e. feedback engine) may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer behavior information, number of raw impressions, click cost, search-term related data, etc. (i.e. consumer data) [0084].)
 	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include an advertising campaign management system with capabilities of collecting consumer data related to advertising channels (i.e. resource campaigns) as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
 Strauss teaches divide the audience segment and create a first user subgroup and a second user subgroup based on real time interaction on the website and webpage and indicative of user interest in the vehicle model, a vehicle type, and a vehicle maker; (Strauss e.g. The vehicle data may system record user behavior with the online product 
Strauss teaches generate an audience size forecast comprising a desired quantity of customers to target to achieve a sales forecast associated with sales forecasts data for the vehicle model based on sales goals achievability data for the vehicle model that is determined by comparing the sales goal data for the vehicle model and the vehicle sales data for the vehicle model (Strauss e.g. Fig. 5, A system 500 may implement segment selection rules to identify segments or potential segments (i.e. audience size) from the user clusters based, for example, on the segment specific price elasticity of demand (PED), cross-PED or demand responses [0158].  A potential segment is a segment of buyers i=1, 2,…N (i.e. size) [0148]. The demand model incorporates a number of 
Strauss teaches generate a needs forecast comprising a needed budget based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; 112235339.1 0025343-00110-3- (Strauss e.g. Sales targets and incentive amounts are often defined based on analysis of the marketing budget [0006]. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. price elasticity of demand model) to predict the necessary change in incentive spending (i.e. 
Strauss in view of Collins teach generate a relative value forecast comprising a relative spend value per dollar for each incremental vehicle model visit to the corresponding webpage based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the audience segment, and the audience size forecast; 
Strauss teaches generate incentive/cost value forecast that incorporates sales goal data, vehicle sales data, audience segment, and audience size (Strauss teaches the use of demand models to predict the 
Strauss does not explicitly teach generate a relative spend value per dollar for each incremental vehicle model visit to the corresponding webpage.
However, Collins teaches generate a relative spend value per dollar for each incremental vehicle model visit to the corresponding webpage (Collins e.g. Ad campaign performance information collected from the advertising channels may include one or more metrics that provide an indication of value per lead, which indicates how many or what proportion a return of any sort to the advertisers. Return includes purchases from or attributable to leads (“conversions”) or may be anything of value to the advertiser that is gained from the conduct or action of a lead-attributable visitor on the advertiser’s website [0044].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include a relative value forecast as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss does not explicitly teach, however, Collins teaches generate a budget change and a bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the needs forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; and (Collins e.g. Fig. 7, The system may allow advertisers to make changes to the account, such as change listings or bidding strategies, change budgets allocated between different ad campaigns, create new ads and ad campaigns, etc. [0138]. An ad campaign may include one or more advertising activities or conduct directed to accomplishing a common advertising goal, such as marketing or sales of a particular product, service, or content [0050]. A campaign optimizer component 775 may be provided 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s vehicle data system to include a relative value forecast as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]).
Strauss in view of Collins teach implement, using the feedback engine, the budget change and the bid change into the resource campaign. (Collins e.g. A pod (i.e. feedback engine) may comprise a data store and a plurality of tools for facilitating planning, management, optimization, delivery, communication, and implementation of advertisements and ad campaigns [0046]. The system may allow advertisers to make changes to the account, such as change listings or bidding strategies, change budgets allocated between different ad campaigns, create new ads and ad campaigns, etc. [0138]. The financial component 765, of the pod 700 (i.e. feedback engine), provides an advertiser with the ability to change distribution of campaign budget and to dynamically allocate moneys between different campaigns [0087]. Bid changes are updated through a campaign management system 105 (Fig. 1, [0036], and [0080]) and budget changes are conducted through the financial component 765 (Fig. 7 and [0087]). The account-monitoring component tool 760 may implement an ad-bidding scheme (e.g. lower bid, throttling, etc.) that gets actual spending for that month as close to the campaign budget as possible [0086].)
As per claim 2 (Previously Presented), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the one or more processing units configured to create the audience segment, from the real time consumer data, are further configured to create the audience segment, from web analytics data, wherein the real time consumer data comprises the web analytics data. (Strauss 
As per claim 3 (Original), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the sale goals data describes a desired quantity of sales of the vehicle model (Strauss e.g. an OEM data operator may input desired sales goals (e.g. market share, units) [0130]. Units refer to a quantity of vehicle sales.).
As per claim 4 (Original), Strauss in view of Collins teach the device of claim 1, Strauss also teaches wherein the vehicle sales data describes an actual quantity of sales of the vehicle model (Strauss e.g. Fig. 2, Vehicle data and sales data are included in data store 222. Sales data is gathered from sales data companies 160 that collect any type of vehicles sales data [0057]. This data include sales or other historical transaction data for a variety of vehicle configuration [0061]. It is understood that sales data include units or quantities sold as described in paragraph [0006]. Also, Fig. 6A show 
As per claim 5 (Original), Strauss in view of Collins teach the device of claim 1, Collins also wherein the one or more processing units are further configured to generate the cost per vehicle model visit from campaign data (Collins e.g. the pod 700 may comprise a channel server 750, which is operative to receive and process data received from an advertising channel. This data include customer profiles, historical customer behavior information, number of raw impressions, click cost, search-term related data, etc. [0084].).
As per claim 6 (Currently Amended) Strauss teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when implemented by a computing device (Strauss e.g. Vehicle data system may comprise one or more computer systems (i.e. computing device) with central processing units executing instructions embodied one or more computer readable media where the instructions are configured to perform at least some of the functionality associated with embodiments of the invention [0046].), Strauss does not explicitly teach, however, Collins teach cause the computing device to perform a method of applying budget changes and bid changes to a resource campaign, the method including the steps of: (Collins e.g. Fig. 1 Systems, methods, and apparatuses for advertising campaign management and optimization [0002]. The ad campaign management system may comprise a plurality of pods [0033], in which the components of the pod may be implemented on a single or distributed computer systems (i.e. device) [0123]. Bid changes are updated through campaign management system 105 (Fig. 1 and [0036]) and 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Strauss’s data system to include an advertising campaign management system with capabilities of applying changes to budgets and bids as taught by Collins in order to make efficient use of an advertising budget so as to maximally influence audience behavior and to manage and optimize frequent bidding in an auction-based system ([0003] and [0006]). 
Strauss in view of Collins teach implement, using a feedback engine, a previous budget change generated by the device and a pervious bid change generated by the device into a resource campaign; 112235339.1 0025343-00110-4- (See claim 1e(i) for response.)
Strauss in view of Collins teach collect real time consumer data related to the resource campaign and corresponding to a vehicle model, the real time consumer data including cost per vehicle model visit, sales goals data for the vehicle model, vehicle sales data for the vehicle model, and user interaction on a webpage and a website, wherein the real time consumer data is received from a website computer hosting the webpage and the website
Strauss teaches create a plurality of audience segments, from the real time consumer data, corresponding to a plurality of vehicle models, each of the plurality of vehicle models corresponding to a sales forecast; (Strauss e.g. Vehicle data system include a plurality of user segments corresponding to observable features of users [0008]. Fig. 3 shows user segments A-F within a targeted incentive data set [0018]. The system and methods may be used to analytically predict sales and recommend changes in incentives based on various incentives [0040]. Vehicle category incentive levels 227 are mapped to segments 224 that correspond to user behaviors or characteristics [0080]. The system 500 uses the price elasticity of demand (PED) vehicle model to predict effects of various incentives on demand (i.e. sales forecast) or the incentives required to reach a particular sales target (i.e. sales goal) [0120]. Targeted incentive, based on user segments, may be provided in real-time as a user uses a website or other interface to browse vehicles ([0087] & [0088]).)
Strauss teaches divide the plurality of audience segments and create corresponding first and second user subgroups based on real time interaction on the website and webpage and indicative of user interest in the vehicle model, a vehicle type, and a vehicle maker; (See claim 1e(iv) for response.)
Strauss teaches generate an audience size forecast for each of the plurality of vehicle models based on sales goals achievability data for each of the plurality of vehicle models that is determined by comparing sales goals data for each of the vehicle models and vehicle sales data for each of the vehicle models, wherein each audience size forecast comprises a desired quantity of customers to target to achieve the sales forecast for each of the plurality of vehicle models; (See claim 1e(v) for response.)
Strauss teaches generate a needs forecast comprising a needed budget based on a cost to generate a vehicle model visit for each of the plurality of vehicle models, the sales goals data for each of the plurality of vehicle models, the vehicle sales data for each of the plurality of vehicle models, the plurality of audience segments, and an audience size forecast; (See claim 1e(vi) for response.)
Strauss in view of Collins teach generate a relative value forecast comprising a relative spend value per dollar for each incremental vehicle model visit to the corresponding webpage based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the plurality of audience segments, and an audience size forecast; (See claim 1e(vii) for response.)
Strauss in view of Collins teach generate a budget change and a bid change for the resource campaign by comparing an original budget and an original bid for the resource campaign to a needed budget of the needs forecast and a relative spend value per dollar for each vehicle model visit of the relative value forecast; and (See claim 1e(viii) for response.)
Strauss in view of Collins teach implement, using the feedback engine, the budget change and the bid change into the resource campaign
As per claim 8 (Currently Amended), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 6, Strauss also teaches further comprising instructions to join the plurality of audience segments, the sales goals data, and the vehicle sales data to generate the sales forecasts data for each of the plurality of vehicle models (Strauss e.g. System 500 may be used to analytically predict sales with use of demand models for a vehicle x ([0040] and [0097]).  Vehicle data system may obtain data from a wide variety of data sources including economic data related to the current, past or future state of any facet of the economy including vehicle demand (i.e. sales forecast data), demographic data, consumers, markets, etc.[0172]. Also, historical web demand data may be obtained or tracked. This data may include data on searches or requests for particular vehicles or vehicle configurations, including, tracked web log information, web statistics information, or other data that may be reflective or related to demand for a particular vehicle [0173].).
As per claim 9 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 8, Strauss also teaches further comprising instructions to compare the audience segments to the vehicle sales data to generate an audience sales rate data for each of the plurality of vehicle models
As per claim 10 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the instructions to generate the needs forecast further comprise instructions to generate the needed budget of the needs forecast based on the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. Fig. 5, An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget needs) to achieve those sales goals [0130]. Incentives may be determined based on a demand model that incorporate factors such as sales target, buyer profile (including demographics, previous buying behavior, geography, intent, response rates, level of interest in different vehicle models, industry-specific factors (e.g. inventory of vehicles), vehicle/model specific attributes, etc. Incentives may be determined for a product on a per-user segment basis on any time scale [0038].)
As per claim 11 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast further comprise instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast based on the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Demand model incorporates 
As per claim 12 (Currently Amended), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 9, Strauss also teaches wherein the audience size forecasts are further generated from the sales forecasts data and the audience sales rates data (Strauss e.g. Fig. 2, A machine learning dynamic incentive targeting module may be configured to develop various models 228 from historical data (e.g. past demand for vehicle x) and determine potential user segments (i.e. audience size forecasts) ([0070] & [0096]). A potential segment is a segment of buyers i=1, 2,…N (i.e. size) [0148]. User segments are associated with a vehicle category and incentive levels [0065]. Demand model incorporates a number of factors such as sales target, buyer profile (including demographics, previous buying behavior, etc.), response rates (i.e. purchases), industry-specific factors (e.g. inventory), vehicle/model specific attributes, etc. [0038].) 
As per claim 13 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 12, Strauss also teaches further comprising instructions to generate an audience goal comprising an audience size goal for each of the plurality of vehicle models from the sales goal achievability data, the sales forecasts data, and the audience sales rates data (Strauss e.g. Fig. 2, A machine learning dynamic incentive targeting module may be configured to develop various models 228 from historical data (e.g. past demand for 
As per claim 14 (Previously Presented), Strauss in view of Collins teach the non-transitory computer-readable storage medium of claim 13, further comprising instructions to generate an audience size gap for each of the plurality of vehicle models from the audience size forecasts and the audience size goals of the audience goals (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget) to achieve those sales goals [0130]. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Sales goals are indicative of audience size and the changes needed to achieve the goals refers to the gap.).
As per claim 15 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the audience size gaps comprise a gap between an audience size goal needed to meet the sales goal achievability data and an audience size forecast needed to meet the sales forecasts data (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. budget) to 
As per claim 16 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the instructions to generate the needs forecast further comprise instructions to generate the needed budget of the needs forecast based on the audience size gap for each vehicle model and the cost to generate the vehicle model visit (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 can use the PED (i.e. demand model) to predict the necessary change in incentive spending (i.e. cost) to achieve those sales goals [0130]. The PED (i.e. demand model) may be used to predict the effects of various incentives on demand or the incentives required to reach a particular sales target [0120]. Sales goals are indicative of audience size and the changes needed to achieve the goals refers to the gap.)
As per claim 17 (Previously Presented), Strauss in view of Collins the non-transitory computer-readable storage medium of claim 14, Strauss also teaches wherein the instructions to generate the relative value forecast further comprise instructions to generate the relative spend value per dollar for each vehicle model visit of the relative value forecast based on a relative audience size gap for each vehicle model and the cost to generate the vehicle model visit (Strauss e.g. An OEM data operator may input desired sales goals (e.g. market share, units) and system 500 
As per claim 18 (Currently Amended), Strauss in view of Collins teach  method for applying budget changes and bid changes to a resource campaign, comprising: 
Strauss teaches an online vehicle data system that provides targeted incentives, via a web interface (Figs. 12A & 12B) to users and facilitates vehicle purchasing ([0004] and [0008]). Marketing budgets and analysis of units sold are used by OEMs to determine incentives [0006].
Strauss does not teach a method for applying budget changes and bid changes to a resource campaign.
However, Collins teaches a method for applying budget changes and bid changes to a resource campaign (Collins e.g. Fig. 1 Systems, methods, and apparatuses for advertising campaign management and optimization [0002]. Bid changes are updated through campaign management system 105 (Fig. 1 and [0036]) and budget changes are conducted through the financial component 765 (Fig. 7 and [0087]).)

Strauss in view of Collins teach implementing, using a feedback engine, at a first computing device comprising a memory and one or more processing units, a previous budget change and a previous bid change into the resource campaign; (See claim 1e(i) for response.)
Strauss in view of Collins teach collecting, at a second computing device comprising a memory and one or more processing units, real time consumer data related to the resource campaign and corresponding to a vehicle model, the real time consumer data including cost per vehicle model visit, sales goals data for the vehicle model, vehicle sales data for the vehicle model, and user interaction on a 112235339.1 0025343-00110-7- webpage and a website, wherein the real time consumer data is received from a website computer hosting the webpage and the website; (See claim 1c for response.)
Strauss teaches creating, at the second computing device, a plurality of audience segments, from the real time consumer data related to the resource campaign, corresponding to a plurality of vehicle models; (See claim 6c for response & (Strauss e.g. The functions of variously disclosed 
Strauss teaches dividing the plurality of audience segments and create corresponding first and second user subgroups based on real time interaction on the website and webpage and indicative of user interest in the vehicle model, a vehicle type, and a vehicle maker; (See claim 1e(iv) for response.)
Strauss teaches generating, at a third computing device, an audience size forecast for each of the plurality of vehicle models based on sales goals achievability data for each of the plurality of vehicle models that is determined by comparing sales goals data for each of the vehicle models and vehicle sales data for each of the vehicle models, wherein each audience size forecast comprises a desired quantity of customers to target to achieve a sales forecast for each of the plurality of vehicle models associated with sales forecasts data for each of the plurality of vehicle models; (See claim 1e(v) for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss teaches generating, at the third computing device comprising a memory and one or more processing units, a needs forecast comprising a needed budget based on a cost to generate a vehicle model visit, the sales goals data for each of the plurality of vehicle models, the vehicle sales data for each of the plurality of vehicle models, the plurality of audience segments, and an audience size forecast; (See claim 1e(vi) for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach generating, at the third computing device, a relative value forecast comprising a relative spend value per dollar for each incremental vehicle model visit to the corresponding webpage based on the cost to generate the vehicle model visit, the sales goals data, the vehicle sales data, the plurality of audience segments, and an audience size forecast; (See claim 1e(vii) for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach generating, at a fourth computing device comprising a memory and one or more processing units, a budget change and a bid change for a resource campaign by comparing an original budget and an original bid for the resource campaign to the needed budget of the needs forecast and the relative spend value per dollar for each vehicle model visit of the relative value forecast; and (See claim 1e(viii) for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
Strauss in view of Collins teach implementing, via the feedback engine, at the first computing device, the budget change and the bid change into the resource campaign. (See claim 1e(ix) for response & (Strauss e.g. The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209].))
As per claim 21 (Previously Presented), Strauss in view of Collins teach the method of claim 18, further comprising generating web analytics data, at the second computing device, from the real time consumer data. (Strauss e.g. Vehicle data system can collect information input by the user and a usage log containing activities associated with the user, such as the sequence of search queries made, items viewed or prospected and the order in which they were viewed/prospected and other activities of the user [0064]. Targeted incentive, based on user segments, may be provided in real-time as a user uses a website or other interface to browse vehicles ([0087] & [0088]). The functions of variously disclosed embodiments may be implemented on one computer or shared/distributed among two or more computers in or across a network [0209]. The Examiner submits that the recording of user behavior with the online product search (i.e. consumer data) in a usage log is performed in real-time and that the targeted incentives are provided in real-time in response to the real-time user behavior (i.e. consumer data).)
As per claim 22 (Previously Presented), Strauss in view of Collins teach the method of claim 21, Strauss also teaches further comprising creating a plurality of audience segments from the real time consumer data further comprises creating the plurality of audience segments from the web analytics data (Strauss e.g. Vehicle data system include a plurality of user segments corresponding to observable features of users [0008]. Fig. 3 shows user segments A-F within a targeted incentive data set [0018]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624